                                               Case 2:18-cr-00300-JAD-VCF Document 104 Filed 09/16/21 Page 1 of 1



                                               LANCE J. HENDRON, ESQ.
                                           1   Nevada Bar No. 11151
                                               HENDRON LAW GROUP LLC
                                           2   625 S. Eighth Street
                                               Las Vegas, Nevada 89101
                                           3   Office: (702) 710-5555 ♦ Facsimile: (702) 387-0034
                                               E-mail: lance@ghlawnv.com
                                           4   Attorney for Defendant
                                           5
                                                                       UNITED STATES DISTRICT COURT
                                           6                              CLARK COUNTY, NEVADA
                                           7    UNITED STATES OF AMERICA,                      CASE No.: 2:18-cr-00300-JAD-VCF
                                           8
                                                                   Plaintiff,
                                           9                                                   ORDER
                                          10    vs.
TEL (702) 710-5555 ▪ FAX (702) 718-5555




                                                                                                      ECF No. 103
   HENDRON LAW GROUP LLC




                                          11
      LAS VEGAS, NEVADA 89101




                                                HERIBERTO MORAN
         625 S. EIGHTH STREET




                                          12
                                                                   Defendant.
                                          13

                                          14          Based on the stipulation of counsel, the Court finds that good cause exists to

                                          15   continue Defendant MORAN’s Sentencing currently set for September 20, 2021, to
                                               December 13, 2021, at 3:00 p.m.
                                          16

                                          17
                                               DATED this 16th day of September, 2021.
                                          18

                                          19
                                                                                            ___________________________________
                                          20                                                HONORABLE JENNIFER A. DORSEY
                                                                                            UNITED STATES JUDGE
                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
